Citation Nr: 1130834	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran's spouse, and M.A.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to October 1969 and from February 1976 to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for diabetes mellitus.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in New Orleans, Louisiana. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

At the time of his March 2011 Board hearing, the Veteran directly submitted to the Board additional evidence regarding evidence of service in Vietnam in 1968.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, at that time the Veteran waived initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  The Veteran has a current a diagnosis of diabetes mellitus.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, diabetes mellitus may be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, regarding the Veteran's claim for service connection for diabetes mellitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regards to this claim, such error was harmless and will not be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including diabetes mellitus).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Diabetes Mellitus 

The Veteran contends that he currently experiences diabetes mellitus because of exposure to Agent Orange or another toxic herbicide agent during his military service while stationed in Vietnam.  See the Veteran's July 2003 claim, July 2003 statement, March 2004 notice of disagreement (NOD), and January 2005 substantive appeal (VA Form 9), the photos submitted in September 2008 and March 2011, and the Veteran's March 2011 Board hearing transcript, generally; see also the Veteran's representative's July 2009 statement.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in Vietnam," for purposes of this presumption, includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the Federal Circuit Court issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), wherein it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit Court held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumptions of 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran's VA medical treatment records reflect that the Veteran was experiencing controlled diabetes mellitus in June 2000, and that in September 2000 he was diagnosed with and began ongoing treatment for uncontrolled diabetes mellitus.  As such, the Veteran has a current diagnosis of diabetes mellitus, which is considered as presumptively service-connected if the Veteran establishes that he experienced qualifying service in Vietnam during the appropriate period.

In this regard, the Veteran's DD Form 214 indicates that the Veteran received the Vietnam service medal, and that he had two years of foreign and/or sea service.  As such, these records do not show that the Veteran has service in Vietnam.  Further, the AOJ has obtained certain service personnel records (SPRs), and service treatment records (STRs); however, these also do not provide conclusive evidence of any service in Vietnam.  

As such, the Veteran has argued that during his service he was assigned to duties in Vietnam during the Vietnam era, and as such was presumptively exposed to herbicide agents.  Specifically, the Veteran has indicated that he was assigned to the "VP 49 Squadron between July and December 1968," and this unit was assigned to a military base in the Philippines, that his crew flew reconnaissance missions to Vietnam.  He has indicated that during these missions he landed and performed engineering duties in Cam Ranh Bay for periods of several hours to a day-and-a-half.  See the Veteran's July 2003 claim; see also the Veteran's July 2003 statement, March 2004 NOD, January 2005 VA Form 9, the Veteran's representative's July 2009 statement, and the Board hearing transcript pges. 3-4,5-8.  

The Veteran is competent to report service in Vietnam during the appropriate period.  See Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Finally, the self-interested nature of the Veteran's current statements is also a factor that may be considered to affect the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

However, the Veteran has also submitted supporting evidence to support his contentions of qualifying service in Vietnam.  These include statements from an associate, M.A., who indicated that it was standard military practice at this time to send teams of mechanics to bases separate from their area of assignment as necessary, and that the Veteran's indication of being detailed to Cam Ranh bay is consistent with this service.  See the hearing transcript pges. 5-6.  The Veteran has also submitted a newspaper article dated in April 1973, which indicates that at that time the Veteran reported having served at Cam Ranh bay from 1968 to 1969.  Finally, the Veteran has provided several pictures, including one of him standing below a sign indicating "Naval Air Facility - Cam Ranh Bay," and dated in September 1968.  The Board also notes that at the time of his interview for the newspaper article in April 1973, the Veteran did not have a claim for service connection based on exposure to herbicide agents during qualifying Vietnam service, which lends credibility to his testimony.  See Cartright, 2 Vet. App. at 25.  As such, the Veteran has provided competent and credible evidence of qualifying service in Vietnam.  Furthermore, the Veteran's statements in the regard have been consistent over a 40-year period, and are indirectly supported by the other evidence of record.  

As such, the Board is presented with credible and probative evidence of a history of qualifying Vietnam service.  In this instance, the Board concludes that the available evidence is in equipoise of service in Vietnam sufficient to trigger the herbicide exposure presumptions.  In deciding a claim where an element of the claim is in relative equipoise, the Board has must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran experienced service in Vietnam sufficient to trigger the presumptions of exposure to herbicide agents, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran experienced service in Vietnam during the Vietnam era, and as such, was exposed to herbicide agents during his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On this basis, it is presumed he was exposed to a herbicide agent - such as Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  As such, with objective evidence of herbicide agent exposure and a qualifying disorder, the Veteran is entitled to application of the presumptive provisions for diabetes mellitus due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.313.  

Here, the weight of the evidence as to qualifying service in Vietnam is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of current diabetes mellitus, a finding in favor of service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected diabetes mellitus is not before the Board at this time.  Only when the AOJ rates the Veteran's diabetes mellitus will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


